Citation Nr: 0825633	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-34 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  He is the recipient of a Combat Infantry Badge and a 
Purple Heart, among other commendations.   

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which declined to reopen the veteran's service connection 
claim for PTSD.  The RO issued a notice of the decision in 
January 2006, and the veteran timely filed a Notice of 
Disagreement (NOD) in April 2006.  Subsequently, in October 
2006 the RO provided a Statement of the Case (SOC), and 
thereafter, in November 2006, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in April 2007, which reopened the service 
connection claim for PTSD, but denied entitlement on the 
merits.  

The veteran requested a Travel Board hearing on this matter, 
which was held in June 2008, where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

While the RO eventually reopened the veteran's service 
connection claim for PTSD and denied entitlement on the 
merits, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the RO's finding.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

With respect to the merits of this claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.	The RO denied the veteran's claim for service connection 
for PTSD in a June 1986 decision; the veteran did not 
perfect an appeal of that decision.

2.	The evidence submitted since the June 1986 decision 
consists of testimony and statements by the veteran as 
well as a March 2007 VA psychiatric examination; at least 
some of this evidence is new and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim.


CONCLUSIONS OF LAW

1.	The June 1986 RO decision that denied the veteran's claim 
for service connection for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.	Because at least some of the evidence presented since the 
June 1986 RO decision is new and material, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that VA has received new and 
material evidence to reopen the veteran's service connection 
claim for PTSD, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  


II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with and 
a substantive appeal of an RO decision within the applicable 
time period, 38 U.S.C.A. § 7105(c) provides that such a 
decision "shall become final and the claim will not 
thereafter be reopened or allowed. . . ."  38 U.S.C.A. § 
5108, however, provides an exception to this rule by 
requiring the Secretary to reopen a claim that has been 
finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his October 2005 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
In June 1986 the RO denied the veteran's claim for service 
connection for PTSD.  At this time, the RO had considered the 
veteran's service records, and a post-service February 1986 
VA psychiatric examination report, where the clinician noted 
that "[t]here is not enough criteria and evidence to make a 
diagnosis of [PTSD]. . . . and the veteran relates no 
particular stressors of Vietnam and certainly does not 
demonstrate any reexperiencing of the trauma, recurrent 
intrusive thoughts, or restriction of affect."  It had also 
reviewed a private medical report by Dr. R.W.R. dated 
February 1986, which diagnosed the veteran with PTSD.  The RO 
supplied a notice of its adverse decision in June 1986, which 
also apprised the veteran of his appellate rights.  While the 
veteran thereafter supplied a timely NOD, which the RO 
followed with an SOC, the veteran did not then submit a 
substantive appeal of that determination, despite having 
requested, and received, an extension of time for such a 
filing.  See November 1986 Statement in Support of Claim ("I 
request a 60 day extension of the time limit afforded my 
claim.  I am preparing & com[i]ling documentation in support 
of my claim"); November 1986 RO Letter ("You have been 
allowed another 60 days to complete your appeal claims").  
As such, the Board determines that the June 1986 RO decision 
qualifies as a "final" decision within the meaning of 38 
U.S.C.A. § 7105(c).  The Board, therefore, lacks jurisdiction 
to entertain the veteran's October 2005 claim for service 
connection for PTSD, unless, pursuant to 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156(a), he supplies new and material 
evidence with respect to this claim.   
 
In the instant case, the post-June 1986 record reveals the 
submission of various statements by the veteran, June 2008 
testimony as to his current psychiatric symptoms, as well as 
a March 2007 VA psychiatric examination report.  The Board 
determines that at least some of this evidence, namely, the 
veteran's June 2008 Travel Board hearing testimony, 
constitutes new and material evidence.  This testimony 
qualifies as "new" because it did not exist during or prior 
to the June 1986 decision, and it is neither cumulative nor 
redundant of evidence already of record, as it offers a new 
and current description of the veteran's subjective 
psychiatric symptoms, which includes experiencing nightmares, 
avoidance of crowds and jumpiness around loud noises.  See 
Hearing Transcript at 5, 6.  This testimony qualifies as 
"material," as it relates to an unestablished fact 
necessary to substantiate the claim and further tends to 
raise a reasonable possibility of substantiating the claim; 
that is, the veteran's account appears to reflect that he now 
has symptomatology that could assist in establishing that he 
currently has PTSD.  In light of this evidence, therefore, 
the Board reopens this claim.

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
discussed below in the Remand portion of this Decision, the 
Board determines that VA must undertake further development 
of the evidence before addressing the merits of the claim.
    

ORDER

Having submitted both new and material evidence, the claim 
for service connection for PTSD is reopened.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  Specifically, at his Travel Board hearing, the 
veteran testified that he currently receives psychiatric 
treatment.  Hearing Transcript at 11.  The AMC/RO must ensure 
that the claims file contains all such pertinent, current 
records, which could disclose a current diagnosis of PTSD 
and/or symptoms consistent with such a disorder.  

In addition, the veteran, at his June 2008 Travel Board 
hearing, in an April 2007 statement, and during his March 
2007 VA psychiatric examination has consistently conveyed 
that he did not feel comfortable disclosing the current 
nature of his psychiatric symptoms during the March 2007 VA 
psychiatric examination, as it had occurred in the presence 
of other individuals apart from the veteran and the examiner.  
See March 2007 VA Psychiatric Examination Report (noting that 
the veteran's "[v]erbalizations on these issues may have 
been somewhat restricted because of the presence of a prison 
guard").  Given the expressed dissatisfaction with the 
examination and the allegation of additional psychiatric 
symptoms, another psychiatric examination is warranted for 
this combat veteran to determine whether he meets the 
diagnostic criteria for PTSD and if so whether it is linked 
to his combat service in Vietnam.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 4.125, 3.304(f).  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide. 

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must obtain any 
outstanding, current private and VA 
medical records identified by the 
veteran, which reflect treatment for and 
diagnoses of a psychiatric disorder, and 
associate such records with the claims 
file.

3. Thereafter, the AMC/RO must afford the 
veteran another VA or VA contract 
psychiatric examination to determine: (1) 
whether he currently meets the diagnostic 
criteria for PTSD; and (2) if he does, 
whether such is linked to his combat duty 
in Vietnam.  

The VA examiner should review the 
pertinent portions of the claims file and 
indicate that s/he has done so in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file and 
the psychiatric examination, the 
clinician is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran currently meets the 
diagnostic criteria for PTSD? 

(b) If the veteran currently has 
PTSD, is it at least as likely as 
not (50 percent or greater 
probability) that this disorder is 
causally related to any incident of 
active duty, to include the 
veteran's combat service in Vietnam? 

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.    

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  The clinician is advised that 
if a conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate Supplemental 
Statement of the Case (SSOC) and provide 
an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


